Citation Nr: 0904453	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954 and from February 1955 to June 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a sleep 
disorder (narcolepsy and cataplexy).  In February 2006, the 
Veteran testified before the undersigned at a hearing held at 
the RO.  A copy of the hearing transcript has been added to 
the claims file.

In May 2007, the Board reopened the Veteran's claim and 
remanded it for further development.  

The Veteran, through his representative, has presented an 
informal motion to advance the case on the Board's docket 
which, for good cause shown, namely the Veteran's advanced 
age, is granted under the authority of 38 U.S.C.A § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's sleep disorder (narcolepsy and cataplexy) is 
related to an in-service head injury, a viral or bacterial 
agent, abrupt changes in wake-sleep cycles, stress, or to any 
other aspect of his military service. 


CONCLUSION OF LAW

The Veteran's sleep disorder (narcolepsy and cataplexy) was 
not incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110; 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2008).  

Service connection for some disorders will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§1101, 1112, 1113, 
1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Veteran's sleep disorder, however, is not a disability for 
which service connection may be granted on a presumptive 
basis.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board acknowledges that the service 
personnel records showing the circumstances of the Veteran's 
separation from service in June 1955 have not been obtained.  
Pursuant to the Board's March 2007 remand, the Appeals 
Management Center (AMC) requested those records from the 
National Personnel Records Center, but was informed in April 
2007 that they had been destroyed in a fire.  When a 
Veteran's records have been destroyed, VA has an obligation 
to search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
VA requested records from alternative sources, including from 
the Veteran himself, but received responses that no other 
records existed, and any further attempts at location would 
be futile.  Thus the Board finds that the AMC has 
substantially complied with the remand directive, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran, in written statements and testimony before the 
Board, contends that his currently diagnosed sleep disorder 
(narcolepsy and cataplexy) had its onset during active duty.  
Specifically, he contends that the sleep disorder was 
triggered by an injury he incurred in 1953 when a wall locker 
hit his head.  In the alternative, the Veteran asserts that 
his disability was caused or aggravated by his exposure to 
viral and bacterial agents as well as by abrupt changes in 
wake-sleep cycles and stress that he encountered while 
serving in Korea.  The Veteran further maintains that he was 
treated at a VA Medical Center in 1954, prior to the end of 
his first period of service, for symptoms of narcolepsy and 
told that he had insomnia.  In addition, the Veteran 
testified at his February 2006 Board hearing that during his 
second period of service, he had problems staying awake and 
was asked to choose between taking a discharge and getting 
court martialed.  As noted above, the personnel records 
concerning this period of the Veteran's service were 
requested from the NPRC, but determined to be unavailable.  

In support of his service connection claim, the Veteran has 
submitted lay statements from friends and family members 
regarding their observations of his symptoms.  Also of record 
is a statement from one of the Veteran's commanding officers, 
who wrote that he had no definite information as to the exact 
nature of the Veteran's medical condition in 1952 and 1953 
but did recall that the Veteran required medical attention 
periodically and on occasion was unable to perform duties.  

Additionally, the Veteran has submitted documentation from 
the Narcolepsy Network indicating that researchers believe 
certain factors may act as "triggers" and determine whether 
or not someone with a genetic predisposition to narcolepsy 
will develop the disorder.  The factors marked by the Veteran 
as applicable to his situation were accidents, viral and 
bacterial agents, abrupt changes in wake-sleep cycles, and 
stress, all of which he claims to have experienced during his 
periods of active service.  

The Veteran's service medical records show treatment for an 
incise wound at the base of the skull when a wall locker fell 
him in approximately mid-May 1953.  No residuals were 
reported.  In late June 1953, the Veteran complained of 
falling asleep on occasion.  

While the Veteran now claims that he received treatment at 
the Minneapolis VA hospital in 1954 for insomnia, that 
account is not supported by the evidence of record.  
Specifically, hospitalization records from the Minneapolis VA 
hospital contained in the claims file reflect that in 
December 1952, during his first period of active duty, the 
Veteran was treated for acute tracheal bronchitis and shortly 
after discharge in April and May 1954 for hemoptysis of 
undetermined etiology.  There is no clinical evidence of 
treatment for insomnia or other sleep-related problems.

In March 2007, pursuant to the Board's remand, the AMC sent 
correspondence to the Veteran requesting that he provide 
identifying information regarding his reported treatment at 
the Minneapolis VA hospital in Minneapolis prior to the end 
of his first period of service so that those additional 
medical records could be obtained.  However, the Veteran did 
not respond to the AMC's request.  Consequently, any 
additional information or evidence that may have been 
elicited in support of the Veteran's service connection claim 
has not been not obtained because of his own decision not to 
cooperate.  In this regard, the Board reminds the Veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

On examination prior to his second enlistment in January 
1955, the Veteran's clinical evaluation was negative for any 
residuals of head trauma, sleep disturbances, or other 
neurological abnormalities.  A subsequent discharge 
examination was likewise normal.  Thus the Board finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b) (2008).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2008).

Post-service medical records reflect that from November 1958 
to March 1959, the Veteran was treated at a VA hospital for 
complaints of dizziness, fainting spells, slowness in 
thinking, and numbness in the extremities, which he reported 
had persisted for several years.  Skull X-rays and 
neurological tests performed in November 1958 revealed no 
abnormalities.  In February 1959, the Veteran underwent 
evaluation at the VA Psychiatry Service, where it was 
determined that he suffered from a complicated case of 
narcolepsy with cataplexy (excessive daytime sleepiness) 
having definite psychic overlay.  The diagnosis was 
narcolepsy and cataplexy with strong suggestion of conversion 
reaction.  The following month, a private neurologist found 
that the Veteran was suffering from narcolepsy and cataplexy 
secondary to brain trauma, but the nature of the trauma was 
not specified.  In June 1959, the Veteran sought additional 
VA medical treatment for complaints of a seven-year history 
of falling asleep and falling.  The neurological evaluation 
conducted at that time was within normal limits.  
Significantly, none of the VA or private medical providers 
who treated the Veteran related his narcolepsy, cataplexy, or 
related symptoms to his military service.  

In July 2004, the Veteran sought treatment for narcolepsy at 
a VA medical facility.  It was noted that he had suffered 
from the disorder for more than 40 years and had previously 
received private treatment for it, but that his care was now 
being transferred to VA.  The Veteran reported that his 
symptoms were controlled with Ritalin and that he got decent 
sleep at night using Tylenol PM.  It was further noted that 
the Veteran suffered from obstructive sleep apnea, but that 
he was not currently using a continuous positive airway 
pressure device (CPAP) for that disorder due to his inability 
to tolerate the apparatus.  Subsequent medical records show 
that the Veteran has continued to receive treatment for 
narcolepsy, cataplexy, and obstructive sleep apnea on an 
ongoing basis.  

Pursuant to the Board's remand, the Veteran was referred to a 
VA examiner, who recommended that he undergo a neurological 
evaluation for narcolepsy and cataplexy.  In a May 2008 
report, the neurologist indicated that the Veteran had 
current diagnoses of narcolepsy with cataplexy, as well as 
sleep apnea, and that he had been recently seen by a sleep 
specialist.  It was noted that while the Veteran's episodes 
of cataplexy had once been characterized by complete loss of 
muscle tone throughout his body, precipitated by a joke or by 
being suddenly scared, those symptoms had abated over the 
years.  It was further noted that the Veteran continued to 
suffer from ancillary symptoms of narcolepsy, including 
episodes of sleep paralysis, vivid dreams, and visual 
hallucinations, and that he took medication to treat that 
disorder.  With regard to his sleep apnea, the neurologist 
observed that the Veteran continued to have difficulty 
wearing the CPAP and Automatic Positive Airway Pressure 
(APAP) masks that had been prescribed for him.  Additionally, 
the neurologist indicated that the Veteran had participated 
in a private sleep study in July 2007 which revealed both 
significant sleep apnea and sleep onset rapid eye movement 
(REM) characteristic of narcolepsy.  On neurological 
examination, the Veteran was found to be able to follow 
complex commands.  Cranial nerves II through XII were intact 
and there were no findings of any sensory or reflex 
abnormalities.  Based upon the Veteran's clinical history and 
examination, the neurologist diagnosed him with longstanding 
narcolepsy with cataplexy, as well as obstructive sleep 
apnea.  The neurologist further opined that those symptoms 
may have started in the Veteran's teens or early 20s, but did 
not indicate that they were caused or aggravated by the 
Veteran's military service. 

In August 2008, based upon a review of the claims file, 
including the neurologist's May 2008 report, the VA examiner 
rendered an opinion that it was less likely than not that the 
Veteran's currently diagnosed narcolepsy and cataplexy were 
related to his reported in-service head trauma, viral and 
bacterial agents, abrupt changes in wake-sleep cycles, 
stress, or to any other aspect of his military service.  In 
support of that opinion, the examiner noted that while the 
specific etiology of narcolepsy remained unclear, it was 
likely characteristic of nonservice-related factors, 
including genetic causes, damage from infection to certain 
brain cells important to sleep, sleep-onset REM that the 
Veteran exhibited in the July 2007 sleep study, and an auto-
immune response that could affect protein producing neurons 
in the brain responsible for controlling appetite and sleep 
patterns.  Additionally, the VA examiner noted that cataplexy 
itself was a known side effect of narcolepsy and was also 
likely related to the Veteran's documented sleep apnea.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA examiner's August 2008 opinion 
that the Veteran's narcolepsy and cataplexy are unrelated to 
his period of service to be the most probative and persuasive 
evidence.  It was based on a thorough and detailed 
examination of the Veteran and claims folder, and the 
examiner provided a rationale for the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Furthermore, 
the Board notes that the VA examiner's findings are 
consistent with other clinical evidence of record, including 
the May 2008 neurologist's findings and other treatment 
records revealing longstanding diagnoses and treatment for 
narcolepsy, cataplexy, and sleep apnea that were not shown to 
be related to service.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Additionally, there are no other 
contrary competent medical opinions of record.

The Board has considered the May 2008 examiner's opinion that 
the veteran's condition may have begun during his 20s.  
However, the Board finds that opinion to be speculative.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (physician 
opinion indicating that Veteran's death "may or may not" have 
been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative).  
Therefore, the Board finds that opinion does not serve to 
support a finding that it is as likely as not that the 
veteran's disability began during service, is related to his 
service, or was aggravated during his service.

The Board has considered the documentation that the Veteran 
submitted from the Narcolepsy Network regarding a possible 
relationship between narcolepsy and his reported in-service 
symptoms, including head trauma, viral and bacterial agents, 
abrupt changes in wake-sleep cycles, and stress.  A medical 
article or treatise can provide important support when 
combined with an opinion of a medical professional if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998). However, the medical 
literature submitted by the Veteran was not accompanied by 
the opinion of any medical expert linking his sleep disorder 
to his reported in-service head trauma, viral and bacterial 
agents, abrupt changes in wake-sleep cycles, and stress, or 
to any other aspect of military service.  Thus, that medical 
literature is insufficient to establish the required medical 
nexus opinion for causation.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's currently diagnosed sleep disorder.  The competent 
medical evidence does not show that it is at least as likely 
as not that a medical nexus exists between the Veteran's 
currently diagnosed narcolepsy and cataplexy and his reported 
in-service head trauma, viral and bacterial agents, abrupt 
changes in wake-sleep cycles, and stress, or any other aspect 
of his military service.  Indeed, that evidence weighs 
against such a finding, as the August 2008 VA examiner 
specifically found that it was less likely than not that the 
Veteran's sleep disorder was caused or aggravated by his 
reported in-service experiences.  The Boards find that 
opinion is more persuasive than the other evidence of record 
supportive of the Veteran's claim.  Moreover, the record is 
otherwise negative for any competent clinical evidence 
relating his current sleep disorder to his military service.  
Accordingly, the Board finds that service connection for the 
Veteran's sleep disorder is not warranted.

The Board has considered the statements of the Veteran and 
his friends, relatives, and former commanding officer 
suggesting that his currently diagnosed narcolepsy and 
related sleep problems had their onset while he was in the 
military.  However, as laypersons, they are not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's sleep disorder was 
caused or aggravated by any aspect of his military service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and March 
2007, a rating decision in July 2004, and a statement of the 
case in May 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for a sleep disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


